ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022, has been entered.

Acknowledgments
In the reply, filed on March 31, 2022, Applicant amended claims 1 and 4.
Applicant cancelled claim 7.
Applicant added new claims 9-12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including wherein the sliding bracket also opens a valve.
	James et al (WO 2008/112472) teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14); however, James et al does not teach a valve, thus James et al does not teach wherein the sliding bracket (one of plunger prongs 41) also opens a valve.
	Holt et al (US 2012/0010594) teaches a method of delivering a medicament (Para 88-91) wherein an activation button (button 184) opens a valve (valve 168) (paragraph [0077]: the controller 60 may be responsive to actuation of the button 184 (e.g., depression of the button 184) to initiate the controller program)(paragraph [0081]: the controller 60 may be programmed to open the valve 168); however, Holt et al does not teach “a sliding bracket” opening the valve. Also, see Applicant’s persuasive arguments against the combination of the valve of Holt et al with James et al (Remarks of October 1, 2021, page 6). 
	Thus, independent claim 1 is allowed. Dependent claims 2 and 8 are allowed by virtue of being dependent upon independent claim 1.

In regards to independent claim 4, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including in response to receiving the activation command, releasing a biased sliding bracket to travel a predetermined distance and subsequently release an ejection mechanism to eject the medicament from a container.
James et al (WO 2008/112472) teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14), the method comprising: in response to receiving the activation command, releasing a biased sliding bracket (one of plunger prongs 41) to travel a predetermined distance and release an ejection mechanism 38 (Fig 2) to eject the medicament from a container 30 (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20); however, James et al does not teach that the ejection mechanism is “subsequently” released, as James et al instead teaches the biased sliding bracket and the ejection mechanism are released to travel together (Page 8, Lines 20-25 and Page 14, Lines 11-20).
	Thus, independent claim 4 is allowed.

	In regards to independent claim 5, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including closure of a valve disposed between the container and a patient needle.
	James et al teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14); however, James et al does not teach a valve disposed between the container 30 and a patient needle 34, thus James does not teach closure of a valve disposed between the container and a patient needle. 
	Holt et al teaches a method of delivering a medicament (Para 88-91) comprising subsequent to ejecting substantially all of medicament from a container 152 (Para 91, "when the delivery of the drug is complete") and a predetermined time delay after activation of a delay mechanism 60 (Para 89, "the controller 60 being configured to determine the preselected time"), automatically initiating needle shielding (Para 91, "the needle 54 is withdrawn"), and closure of a valve 168 (Fig 2) disposed between the container and a patient needle 54 (Fig 2) (Para 91, "the valve 168 is closed").
	Applicant argued: As a reason to combine Holt with James, the Examiner alleges that incorporating the valve of Holt into the device of James will "permit greater control of the timing of the delivery of the medicament and when delivery of the medicament is complete, closing the valve will stop the delivery process." Although paragraph 73 of Holt states the valve 168 will permit greater control of the timing of the delivery of the medicament in the device of Holt, which has a reservoir and a controller 60 controlling an injector 56, the Examiner has provided no evidence whatsoever that timing of the delivery of the medicament would be improved by putting the valve 168 in the device of James, which has a spring driving a plunger in a syringe. Further, when delivery of the medicament is complete, the delivery process of the device of James (plunger driven by a spring in a one-time use device) is already necessarily stopped, so the valve would play no role in stopping the delivery process. Further still, the Examiner has provided no evidence or reasoning why one skilled in the art would increase the complexity and expense of the device of James to add the valve in between the barrel 32 and the injection needle 34 of James, along with adding the controller and sensor required to make the valve work in accordance with the teachings of Holt (Remarks of October 1, 2021, page 6). Applicant’s arguments are persuasive. 
	Thus, independent claim 5 is allowed.

In regards to independent claim 9, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including in response to receiving the activation command, releasing a plunger to travel in a first direction to eject the medicament from a container; subsequent to ejecting substantially all of the medicament from the container and a predetermined time delay after activation of the delay mechanism, automatically activating an end-of-dose indicator and automatically activating a needle safety mechanism to withdraw a needle in a second direction not parallel to the first direction.
James et al teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14), the method comprising: in response to receiving the activation command, releasing a plunger 38 to travel in a first direction (from top to bottom in Figure 2) to eject the medicament from a container 30 (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20); subsequent to ejecting substantially all of the medicament from the container and a predetermined time delay after activation of the delay mechanism 80, automatically activating an end-of dose indicator 50 (Fig 2) and automatically activating a needle safety mechanism 72 to withdraw a needle 34 in a second direction (from bottom to top in Figure 2) (Fig 2) (Page 12, Lines 19-20 state "the follower 110 is dampened to provide the proper delay period to ensure the plunger stroke is sufficiently complete before needle retraction" and Page 14, Line 28 - Page 15, Line 9 set forth that "the shuttle 50 and follower 110 are effectively unlatched, allowing the shuttle 50, under the force of spring 72, to automatically and quickly shift distally[ ... ] so as to retract the proximal tip of the injection needle 34 to a protected position within the housing 24"; therefore, the subsystem 50+72 and its operation are not activated/initiated until after substantially all of the medicament has been ejected and after a predetermined time delay after activation of the delay mechanism 80, as determined/controlled by the follower 110; Page 1, Lines 13-15 set forth that retraction of the needle into the housing indicates "when the dose is completed" and therefore shuttle 50 is considered an end-of-dose indicator since it is required for the retraction of the needle); however, James et al does not teach the second direction “not parallel to the first direction”, as James et al teaches the second direction (from bottom to top in Figure 2) parallel to the first direction (from top to bottom in Figure 2).
	Thus, independent claim 9 is allowed.

In regards to independent claim 10, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including in response to receiving the activation command, triggering insertion of a patient needle in a first direction and releasing a plunger to travel in a second direction not parallel to the first direction to eject the medicament from a container.
James et al teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14), the method comprising: in response to receiving the activation command, triggering insertion of a patient needle 34 in a first direction (from top to bottom in Figure 2) and releasing a plunger 38 to travel in a second direction (from top to bottom in Figure 2) to eject the medicament from a container 30 (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20); however, James et al does not teach the second direction being “not parallel to the first direction”, as James et al teaches the second direction (from top to bottom in Figure 2) being parallel to the first direction (from top to bottom in Figure 2).
Thus, independent claim 10 is allowed.

In regards to independent claim 11, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including in response to receiving the activation command, releasing a sliding bracket biased by a first biasing member to travel and release an ejection mechanism biased by a second biasing member to eject the medicament from a container.
James et al teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14), the method comprising: in response to receiving the activation command, releasing a biased sliding bracket (one of plunger prongs 41) biased by a first biasing member 44 to travel and release an ejection mechanism 38 to eject the medicament from a container 30 (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20); however, James et al does not teach the ejection mechanism biased by a second biasing member to eject the medicament from a container, as James et al teaches that the same biasing member 44 that biases the sliding bracket, also biases the ejection mechanism (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20).
Thus, independent claim 11 is allowed.

In regards to independent claim 12, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method of delivering a medicament, as claimed, specifically including in response to receiving the activation command, releasing a sliding bracket biased by a first biasing member to travel and release a needle biased by a second biasing member to displace the needle.
James et al teaches a method of delivering a medicament (full description found on Page 14, Line 9 - Page 15, Line 14), the method comprising: in response to receiving the activation command, releasing a biased sliding bracket (one of plunger prongs 41) biased by a first biasing member 44 to travel and release a needle 34 to displace the needle (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20); however, James et al does not teach the needle biased by a second biasing member to displace the needle in response to receiving the activation command, as James et al teaches that the same biasing member 44 that biases the sliding bracket, also biases the needle to displace the needle in response to receiving the activation command (Fig 2) (Page 8, Lines 20-25 and Page 14, Lines 11-20).
Thus, independent claim 12 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783